NO. 07-97-0487-CR

                                 IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                             PANEL A

                                      SEPTEMBER 9, 1999

                               ______________________________


                          DANA MARIE CONTRERAS, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE


                             _________________________________

               FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                    NO. 37,880-D; HONORABLE DON EMERSON, JUDGE

                              _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                        ON APPELLANT’S APPLICATION FOR BAIL


       Appellant Dana Marie Contreras was convicted by a jury of murder. Punishment was

assessed at 40 years confinement in the Texas Department of Criminal Justice, Institutional Division.

On July 5, 1999, we issued an opinion wherein we determined that appellant’s written confession
was improperly admitted at trial, and because we found the error was not harmless, we reversed the

trial court’s judgment and remanded the cause for a new trial.


       Pursuant to article 44.04(h) of the Texas Code of Criminal Procedure, appellant has filed an

application for bail in the amount of $10,000, which was the amount originally set by the trial court.

In response, the State has asked that we set appellant’s bail at $120,000. Appellant’s counsel has

secured a bonding company which “stands ready, willing and able to make [appellant’s] bond again

in the event this Court grants Applicant the relief which she seeks.”


       According to the State, a $10,000 bail is insufficient for several reasons. First of all, the

reversal flowed from errors seen in police procedures leading to the taking of appellant’s written

confession. As such, according to the State, the reversal was not based upon any deficiency in the

incriminating evidence. The State also points out that appellant orally confessed. Second,

appellant’s punishment was assessed at 40 years in prison. The State argues that “[t]his relatively

severe punishment indicates the jury’s sense of the crime’s gravity.” Third, the State intends to file

a petition for discretionary review with the Court of Criminal Appeals, and if that Court affirms our

decision, then the State will prosecute appellant again. And finally, appellant’s family ties are

“problematic.” The State premises this argument on the fact that appellant’s mother, Kenna

Andrews, was “a primary State’s witness at trial,” and that while appellant was originally out on

bond, her father had problems “controlling her.”


       There are several factors to be considered in setting bail. See Tex. Code Crim. Proc. Ann.

art. 17.15 (Vernon Supp. 1999). On appeal, a primary factor to consider in setting reasonable bail


                                                  2
is the length of the sentence. Ex parte Davila, 623 S.W.2d 408, 409-10 (Tex.Crim.App. 1981).

Other factors include appellant’s work record, family ties, length of residency, ability to make bail,

previous criminal record, conformity with previous bond conditions, other outstanding bonds, and

aggravating factors involved in the offense. Id. at 410.


       Appellant was fifteen years old when the crime was committed. She was certified to and

stood trial as an adult. The jury found her guilty and came back with a 40 year sentence. In her

brief, appellant did not give details of her planned living arrangements. Also, the record is devoid

of any prior criminal record. Within its brief, the State included evidence of problems between

appellant and her father when she was out on bail prior to her conviction. Specifically, an affidavit

to surrender her bond was filed because “defendants [sic] father feels she is a risk. He nor the

attorney can do any thing with her. Her father wanted her surrendered.” We must also consider the

gravity of the offense appellant committed. Although we found the written confession was

improperly admitted, appellant orally confessed to stabbing the victim. Indeed, the conformity with

previous bond conditions and the aggravating factors surrounding the offense weigh in favor of the

State’s request for a higher bond.


       In sum, based upon the above factors, we will grant appellant’s application and set her bond

at $50,000.

                                                      Per Curiam




Do not publish.


                                                  3
4